Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed 
Claims 1-19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-15 of U.S. Patent No. 10,186,171. Although the claims at issue are not identical, they are not patentably distinct from each other because claims in this instant application merely broadens the scope of the claims in ‘171 patent where such omission is obvious variation of the claims.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “computing device” in claim 10.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3, 4, 14 and 15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter 
Claim 3 recites the limitation "the auscultatory sounds" in line 4.  There is insufficient antecedent basis for this limitation in the claim. For similar reason, claim 14 and dependent claims thereof are rejected as well.
Claim 3 recites the limitation “each moving ultrasound image”. It is ambiguous which renders the claim indefinite because it is unclear whether the limitation refers to “a moving ultrasound image” in claim 1 or “different moving ultrasound images” in claim 3. For similar reason, claim 14 and dependent claims thereof are rejected as well.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-8, 10, 11, and 13-19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Refait (U.S. Patent 5,513,992).
Regarding claims 1, 10, 11, 18 and 19, Refait discloses a system and method for performing audio-enhanced, simulated ultrasound examinations (Abstract), the system comprising: 

the memory storing audio-enhanced ultrasound data for at least one internal organ, the audio-enhanced ultrasound data including a moving ultrasound image of the at least one internal organ along with synced audio data, the synced audio data including auscultatory sounds generated by the at least one internal organ depicted within the moving ultrasound image (col. 3, ll. 34-42: “The system unit also includes one or more memory units of the video disk or CD-I type on which are stored sequences corresponding to given physiological or physiopathological conditions.  These sequences are recorded during real examinations of real patients and correspond to actual clinical cases.  To each clinical case there corresponds a group of audiovisual data, each item of data in the group corresponding to a specific position and a specific orientation of the scanning probe.”); 
a display coupled to the ultrasound simulation device, the display being configured to display the moving ultrasound image as a simulated ultrasound examination is performed; and a speaker coupled to the ultrasound simulation device, the speaker being configured to broadcast the synced audio data as the simulated ultrasound examination is performed (TV monitor 4 in FIG. 1; col. 3, ll. 32-33: “audiovisual signals to be transmitted to the monitor”). 

Regarding claims 2 and 13, Refait further discloses that the audio-enhanced ultrasound data includes moving ultrasound images and corresponding synced audio data for a plurality of different internal organs (col. 3, ll. 37-42: “These sequences are recorded during real examinations of real patients and correspond to actual clinical cases.  To each clinical case there corresponds a group of audiovisual data, each item of data in the group corresponding to a specific position and a specific orientation of the scanning probe.”).  

Regarding claims 3 and 14, Refait further discloses that the at least one internal organ comprises a first internal organ, wherein the audio-enhanced ultrasound data includes a plurality of different moving ultrasound images for the first internal organ along with synced audio data associated with the auscultatory sounds generated by the first internal organ within each moving ultrasound image (col. 3, ll. 37-42: “These sequences are recorded during real examinations of real patients and correspond to actual clinical cases.  To each clinical case there corresponds a group of audiovisual data, each item of data in the group corresponding to a specific position and a specific orientation of the scanning probe.”).  

Regarding claims 4 and 15, Refait further discloses that each corresponding pair of moving ultrasound images and synced audio data contains at least one of visual evidence or audible evidence of a different medical condition associated with the first internal organ (col. 3, ll. 35-37: “sequences corresponding to given physiological or physiopathological conditions”).  

Regarding claim 5, Refait further discloses that the at least one internal organ comprises a heart (col. 4, ll. 50-52: “It can also be used to scan the most diverse deep organs: heart, liver, spleen, bladder, prostate, uterus, etc.”).  

Regarding claims 6 and 17, Refait further discloses that the at least one internal organ comprises at least one of a heart, a lung or bowels (col. 4, ll. 50-52: “It can also be used to scan the most diverse deep organs: heart, liver, spleen, bladder, prostate, uterus, etc.”).  

a specific position and a specific orientation of the scanning probe.”).  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 9 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Refait in view of Aiger et al (U.S. Patent 6,210,168), hereinafter Aiger.
Regarding claims 9 and 12, Refait does not explicitly disclose that at least a portion of the audio-enhanced ultrasound data is computer-generated. 
Aiger discloses an ultrasound simulator (Abstract) comprising that at least a portion of the audio-enhanced ultrasound data is computer-generated (FIG. 12; col. 13, l. 66 – col. 14, l. 22). 
It would have been obvious to one having ordinary skill in the art at the time of the effective filing date to modify the invention in Refait by adding the sound simulation features as taught in Aiger in order to provide “consistency from exam to exam,” ex. “single sound sample lasting for the duration of one cardiac cycle”. (col. 2, ll. 31-33; col. 14, ll. 17-19 of Aiger).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS J HONG whose telephone number is (571)272-0993.  The examiner can normally be reached on 10AM-6PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dmitry Suhol can be reached on (571) 272-4430.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


THOMAS J. HONG
Primary Examiner
Art Unit 3715



/THOMAS J HONG/              Primary Examiner, Art Unit 3715